department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list mar xxxxxxkxkk xxxxxkxkkxkk xxkxxkxxkxkk legend taxpayer a amount c plan x financial advisor b account f company e company g dear he kk kek kk kk kee this is in response to your letter dated date and supplemented with correspondence dated date and date in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a received a check in the amount of amount c from plan on april x a code sec_401 arrangement maintained by taxpayer a’s former employer on may roll over amount c into an individual_retirement_arrangement ira documentation submitted with your request indicates that financial advisor b on may deposited amount c into account f taxpayer a with the assistance of financial advisor b attempted to kk page ' taxpayer a’s accountant explained to him that the form 1099-r during early taxpayer a received a form 1099-r from company g that showed that a distribution in the amount of amount c was made to taxpayer a during calendar_year represented a taxable_distribution in the amount of amount c from plan x taxpayer a contacted financial advisor b about the distribution and account f financial advisor b then discovered that the application form used by him to establish account f was an application to open a regular brokerage account and not a rollover traditional_ira as taxpayer a requested financial advisor b contacted company e to correct the mistake but company e refused to correct the error or withdraw the form 1099-r taxpayer a and financial advisor b were not aware that amount c had not been contributed to an ira until taxpayer a’s accountant informed taxpayer a that amount c represents a taxable_distribution taxpayer a relied on financial advisor b to establish his rollover ira financial advisor b asserts that he was the person responsible for making the rollover of amount c and that he mistakenly thought that account f was a qualified account taxpayer a has asserted that no funds have been withdrawn from account f since this account was established and that amount c continues to be held in account f based on the foregoing facts and representations the following ruling has been requested that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount c from plan x sec_402 of the code provides that except as otherwise provided in this section any amount actually distributed to any distributee by any employees’ trust described in sec_401 of the code which is exempt from tax under sec_501 a shall be taxable to the distributee in the taxable_year of the distributee in which distributed in the manner provided under sec_72 relating to annuities sec_402 of the code provides rules governing rollovers of amounts from exempt trusts to eligible retirement plans including iras code sec_402 provides generally that if any portion of an eligible_rollover_distribution from a qualified_trust is paid to the employee in an eligible_rollover_distribution and the employee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent so transferred shall not be includible in gross_income for the taxable_year in which paid code sec_402 provides that the maximum amount of an eligible_rollover_distribution to which paragraph applies shall not exceed the portion of such distribution which is inctudible in gross_income determined without regard to paragraph kak page code sec_402 defines eligible_rollover_distribution as any distribution to the employee of all or a portion of the balance_to_the_credit of the employee in a qualified_trust except that such term shall not include a any distribution which is one of a series of substantially_equal_periodic_payments not less frequently than annually made - i for the life or life expectancy of the employee or the joint lives or joint life expectancies of the employee and the employee’s designated_beneficiary or ii for a specified period of years or more b any distribution to the extent such distribution is required under sec_401 and c any distribution which is made upon hardship of the employee code sec_402 defines eligible_retirement_plan as i an individual_retirement_account described in sec_408 ii an individual_retirement_annuity described in sec_408 other than an endowment_contract iii a qualified_trust iv an annuity plan described in sec_403 v an eligible_deferred_compensation_plan described in sec_457 maintained by an eligible_employer as described in sec_457 and vi an annuity_contract described in sec_403 code sec_402 provides that sec_402 shall not apply to any transfer of a distribution made after the 60th day following the day on which the distributee received the property distributed code sec_402 provides that the secretary may waive the 60-day requirement under subparagraph a where the failure to waive such requirement would be against equity and good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred sae page the information presented by the taxpayer a demonstrates that an error was made by financial advisor b when he used the wrong application form which resulted in-amount c being deposited into account f a regular brokerage account and not a rollover ira as taxpayer a intended the error committed by financial advisor b resulted in the failure of taxpayer a to satisfy the requirement that amount c be rolled over to an ira within days of the date taxpayer a received the distribution from plan x further you have asserted that no withdrawals have been made from account f since it was established and that amount c continues to be held in account f therefore pursuant to sec_402 the service hereby waives the 60-day rollover requirement with respect to the distribution of amount c from plan x taxpayer a is granted a period of days from the date of this ruling to contribute amount c to an ira provided all other requirements of sec_402 of the code except the day requirement are met with respect to this contribution we conclude that 60-day rollover requirement is waived and that amount c will be considered a valid rollover_contribution within the meaning of sec_402 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code this ruling assumes that plan x meets the qualification requirement of code sec_401 at all times relevant to this transaction no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you have any questions regarding this ruling please contact se t ep ra t2 at kkk sincerely signed joyce b floyd joyce e floyd manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose form_437
